DETAILED ACTION
Response to Amendment
The Amendment filed November 21, 2022 has been entered. Claims 1 – 3, 5 – 11, 13 – 18 and 20 are pending in the application with claims 4, 12 and 19 being cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 11 and 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the controller is configured to adjust the valve based on the sound from the air compressor” in lines 1-2. The claim is indefinite because it is unclear as to how the controller performs the claimed function. The valve (a bleed valve/pressure-relief valve in view of ¶30 of the pgpub of the instant application) is controlled based on pressure in the inlet conduit (as recited in claim 8. Claim 10 then recites the valve is further controlled based on sound from the compressor. It is unclear if an actual sound level is intended to be a further limiting value considered by the controller along with the pressure value. If yes, then this is a new matter issue because the specification does not disclose actually measuring sound. The claim is examined as best understood by the examiner.
Claims 11 and 13 – 15 are rejected for being dependent on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 7, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Xu (US 2003/0080481 – herein after Wang) in view of Fleischman, Scott Daniel (US 2019/0032650 – herein after Fleischman) and McLean, Ian (US 6,758,304 – herein after McLean).
In reference to claim 1, Wang teaches a system for attenuating sound, comprising (see fig. 1 and ¶19-¶20):
an air compressor (1: compressor) comprising an inlet (see fig. A below, i.e. inlet port of the compressor), the inlet in fluid communication with an ambient environment (see fig. A below); 
an inlet conduit (see fig. A below) extending from the inlet to the ambient environment; and
an expansion volume (3: muffler) in fluid communication with the inlet conduit.

    PNG
    media_image1.png
    963
    1225
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Wang to show claim interpretation.
Wang remains silent on “a valve, the valve configured to regulate a flow of sound waves from the expansion volume by opening when air pressure in the inlet conduit is higher than a specified level, thereby attenuating the sound from the air compressor entering the ambient environment”.
However, Fleischman teaches the gas compression apparatus, wherein (see ¶32) the pressure relief valve (60) along with the low-pressure pulsation dampener (20) is provided on the inlet side of the compressor (10). The pressure relief valve monitors the gas pressure at the inlet to the compressor and protects the compressor from experiencing excessively high inlet pressure (as discussed in ¶32-¶34).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve as taught by Fleischman between the expansion volume and the ambient environment in the system of Wang in order to protect the compressor from experiencing excessively high inlet pressure, as recognized by Fleischman (in ¶34).
Wang, as modified, remains silent on the valve “located between the expansion volume and the ambient environment”.
However, McLean teaches a system for attenuating sound, wherein the valve (16) is located upstream of the expansion volume (28), i.e., between the expansion volume and the ambient environment (in communication with air intake 20, as discussed in col. 2, lines 20-25).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve of Fleischman in the modified system of Wang between the expansion volume and the ambient environment so that the expansion volume is located downstream of the valve or upstream of the compressor since such an arrangement would allow the expansion volume to attenuate a larger portion of the noise pressure wave, as recognized by McLean (see col. 2, lines 61-63). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for “the location” of the valve.
Therefore, Wang, as modified, teaches the system further comprising: “a valve (of Fleischman) located between the expansion volume (of Wang) and the ambient environment (of Wang), the valve (of Fleischman) configured to regulate a flow of sound waves from the expansion volume by opening when air pressure in the inlet conduit is higher than a specified level, thereby attenuating the sound from the air compressor entering the ambient environment” [in the modified system of Wang, a pressure relief valve of Fleischman is capable of performing the claimed function or having the claimed feature of regulating the sound waves from the expansion volume of Wang since the pressure relief valve opens in claimed manner].
In reference to claim 2, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is configured to reduce resonance from the sound of the air compressor entering the ambient environment [higher pressure in the conduit = higher flow in the conduit = more sound emitted by the compressor due to fluid being compressed; in the modified system of Wang, the pressure relief valve of Fleischman is capable of performing the claimed function or having the claimed feature of reducing resonance since the valve relieves excessive pressure in the inlet conduit of Wang, thus less sound emitted by the compressor].
In reference to claim 3, Wang teaches the system, wherein the inlet conduit (in fig. A above) comprises a conduit outer diameter and the expansion volume (3) comprises a volume outer diameter, the volume outer diameter being larger than the conduit outer diameter (see fig. 4: 23 and 24 are part of the asserted inlet conduit and expansion volume is 3).
In reference to claim 5, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is a pressure relief valve [as discussed in ¶32 of Fleischman].
In reference to claim 6, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is located within a certain percent of a length of the inlet conduit (in fig. A above) extending from the air compressor (1).
Wang, as modified, remains silent on the system, wherein the valve is located within 0-25% of a length of the inlet conduit extending from the air compressor.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the modified system of Wang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the air compressor”.
In reference to claim 7, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is located within a certain percent of a length of the inlet conduit (in fig. A above) extending from the ambient environment (in fig. A above).
Wang, as modified, remains silent on the system, wherein the valve is located within 0-25% of a length of the inlet conduit extending from the ambient environment.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the modified system of Wang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the ambient environment”.
In reference to claim 16, see rejection of claim 1 above.
In reference to claim 17, see rejection of claim 2 above.
In reference to claim 18, see rejection of claim 3 above.
In reference to claim 20, see rejection of claim 5 above.
Claims 8 – 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Xu (US 2003/0080481 – herein after Wang) in view of Fleischman, Scott Daniel (US 2019/0032650 – herein after Fleischman) and McLean, Ian (US 6,758,304 – herein after McLean) further in view of Tice, Jon K. (US 2011/0072814 – herein after Tice).
In reference to claim 8, Wang teaches a system for attenuating sound, comprising (see fig. 1 and ¶19-¶20):
an air compressor (1: compressor) comprising an inlet (see fig. A above, i.e. inlet port of the compressor), the inlet in fluid communication with an ambient environment (see fig. A above); 
an inlet conduit (see fig. A above) extending from the inlet to the ambient environment; 
an expansion volume (3: muffler) in fluid communication with the inlet conduit.
Wang remains silent on “a valve, the valve configured to regulate a flow of sound waves from the expansion volume by opening when air pressure in the inlet conduit is higher than a specified level, thereby attenuating the sound from the air compressor entering the ambient environment”.
However, Fleischman teaches the gas compression apparatus, wherein (see ¶32) the pressure relief valve (60) along with the low-pressure pulsation dampener (20) is provided on the inlet side of the compressor (10). The pressure relief valve monitors the gas pressure at the inlet to the compressor and protects the compressor from experiencing excessively high inlet pressure (as discussed in ¶32-¶34).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve as taught by Fleischman between the expansion volume and the ambient environment in the system of Wang in order to protect the compressor from experiencing excessively high inlet pressure, as recognized by Fleischman (in ¶34).
Wang, as modified, remains silent on the valve “located between the expansion volume and the ambient environment”.
However, McLean teaches a system for attenuating sound, wherein the valve (16) is located upstream of the expansion volume (28), i.e., between the expansion volume and the ambient environment (in communication with air intake 20, as discussed in col. 2, lines 20-25).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve of Fleischman in the modified system of Wang between the expansion volume and the ambient environment so that the expansion volume is located downstream of the valve or upstream of the compressor since such an arrangement would allow the expansion volume to attenuate a larger portion of the noise pressure wave, as recognized by McLean (see col. 2, lines 61-63). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for “the location” of the valve.
Therefore, Wang, as modified, teaches the system further comprising: “a valve (of Fleischman) located between the expansion volume (of Wang) and the ambient environment (of Wang), the valve (of Fleischman) configured to regulate a flow of sound waves from the expansion volume by opening when air pressure in the inlet conduit is higher than a specified level, thereby attenuating the sound from the air compressor entering the ambient environment” [in the modified system of Wang, a pressure relief valve of Fleischman is capable of performing the claimed function or having the claimed feature of regulating the sound waves from the expansion volume of Wang since the pressure relief valve opens in claimed manner].
Wang, as modified, remains silent on a controller configured to control operation of the valve.
However, Tick teaches a block and bleed valve (124) controlled by the controller (see ¶35), wherein the valve (124), when activated, bleeds fluid into the atmosphere.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the valve of Fleischman in the modified system of Wang for a valve whose operation is controlled by a controller as taught by Tick in order to obtain the predictable result of protecting the compressor from experiencing excessively high inlet pressure. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 9, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is configured to reduce resonance from the sound of the air compressor entering the ambient environment [higher pressure in the conduit = higher flow in the conduit = more sound emitted by the compressor due to fluid being compressed; in the modified system of Wang, the pressure relief valve of Fleischman is capable of performing the claimed function or having the claimed feature of reducing resonance since the valve relieves excessive pressure in the inlet conduit of Wang, thus less sound emitted by the compressor].
In reference to claim 10, Wang, as modified, teaches the system, wherein (see 112b above for interpretation) the controller (of Tick) is configured to adjust the valve (indirectly) based on the sound from the air compressor [higher pressure in the conduit = higher flow in the conduit = more sound emitted by the compressor due to fluid being compressed; in the modified system of Wang, the pressure relief valve of Fleischman is capable of performing the claimed function or having the claimed feature of regulating the valve based on sound indirectly since the valve is opened/closed based on the fluid pressure in the inlet conduit of Wang, thus being indirectly opened/closed based on sound emitted by the compressor].
In reference to claim 11, Wang teaches the system, wherein the inlet conduit (in fig. A above) comprises a conduit outer diameter and the expansion volume (3) comprises a volume outer diameter, the volume outer diameter being larger than the conduit outer diameter (see fig. 4: 23 and 24 are part of the asserted inlet conduit and expansion volume is 3).
In reference to claim 13, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is a pressure relief valve [as discussed in ¶32 of Fleischman].
In reference to claim 14, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is located within a certain percent of a length of the inlet conduit (in fig. A above) extending from the air compressor (1).
Wang, as modified, remains silent on the system, wherein the valve is located within 0-25% of a length of the inlet conduit extending from the air compressor.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the modified system of Wang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the air compressor”.
In reference to claim 15, Wang, as modified, teaches the system, wherein the valve (of Fleischman) is located within a certain percent of a length of the inlet conduit (in fig. A above) extending from the ambient environment (in fig. A above).
Wang, as modified, remains silent on the system, wherein the valve is located within 0-25% of a length of the inlet conduit extending from the ambient environment.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the valve as claimed in the modified system of Wang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the valve at a specific location, i.e. locating “the valve within 0-25% of a length of the inlet conduit extending from the ambient environment”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746